DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2021 has been entered.
 
Response to Amendment
The Amendment, filed on 07/07/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 18-30 have been considered and examined.  Claims 1-17 have been canceled.



Allowable Subject Matter
Claims 18-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 18 is allowable because limitations a wavelength conversion member comprising: a substrate; the light reflecting film being provided on at least a part of an interface between the substrate and the wavelength converter, wherein a refractive index of the phosphor particles is larger than a refractive index of the binder layer, the binder layer includes a composite hardened body that includes nanoparticles including magnesium fluoride and a fixing assistance substance that covers the nanoparticles and bonds a plurality of the nanoparticles while permeating each gap between the adjacent nanoparticles, and the fixing assistance substance includes silica glass and nanogaps which are voids with an average diameter of 300 nm or less are not disclosed. 
The closest prior art are Hamada et al. (US Pub. 2017/0023199) and Chang et al. (US Pub. 2017/0045732). While Hamada discloses a wavelength conversion member (Fig. 5) and Chang et al. discloses wavelength conversion member (Fig. 1;). Neither Hamada nor Chang disclose or suggest in summary a wavelength conversion member comprising: the light reflecting film being provided on at least a part of an interface between the substrate and the wavelength converter; wherein a refractive index of the phosphor particles is larger than a refractive index of the binder layer, the binder layer includes a composite hardened body that includes nanoparticles including magnesium fluoride and a fixing assistance substance that covers the nanoparticles and bonds a plurality of the nanoparticles while permeating each gap between the adjacent nanoparticles, and the fixing assistance substance includes silica glass and nanogaps which are voids with an average diameter of 300 nm or less.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 4-8, filed 07/07/2021, with respect to new claims 18-30 have been fully considered and are persuasive.  Ishizawa ‘2633 now considered non-analogous art.  No further rejection. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLENN D ZIMMERMAN/Examiner, Art Unit 2875    


/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875